Learned, P. J.,
(dissenting.) I am of the opinion that the section of the statute restricting the powers of members of the common council and of committee cannot be so liberally construed. To what do the words “unless previously ordered ” refer? Not, I think, to the committee. The statute does not mean simply that no member or committee shall make disbursements, etc., unless previously ordered so to do by the common council. It goes further, and is intended to take from the common council the power to authorize a committee to make disbursements, etc., at its discretion. The words “unless previously ordered” refer to the “disbursements” and “expense.” These must be ordered by the common council. I do not mean that the common council must themselves act in every trifling purchase. They may order disbursements of such a kind and of such an amount; and then the committee may carry out this order. In the present case the authority of the resolution was unlimited, except as to the building to be occupied. The committee was to “set apart and fit up rooms.” Mo limitation was imposed as to expense or as to quality of fittings. Whether expense should be $500 or $50,000 was left in the power of the committee. The very evil at which the section is aimed is that of putting an unlimited power to make disbursements and create expense in the hands of a committee. If the resolution had ordered the committee to expend not to exceed a certain sum in the purchase of carpets for these rooms, it would, I think, have been proper. As it is, 1 cannot think it so.